DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2016/0156105), hereinafter Buckley, in view of Buckley et al., (US 8,872,713), hereinafter Buckley II.

 	Regarding claim 1 Buckley discloses a feed layer (Fig. 19, at 214; paragraph 0059 “may be excited by signals from the lower metallization layer 214”); a low-profile radiating element comprising: a High Order Floquet (HOFS) part layer (Fig. 22, at 218); and a radome layer (Fig. 19, at 219) in direct contact with the HOFS part layer, wherein the HOFS part layer is disposed between the feed layer and the radome layer (Fig. 19, at 218 is between 214 and 219).  
	Buckley arguably may not explicitly disclose in one embodiment wherein the radiating element operates with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360° (e.g., paragraph 0050).
 	Buckley suggests wherein the radiating element operates with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360° (e.g., paragraph 0050 renders obvious this limitation; see also Examiner’s Response to Arguments from the Final Office Action on 4/20/2022).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiating element disclosed by Buckley in accordance with the teaching of Buckley regarding the radiating element operates with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360°  in order to adapt the radiating elements for use in higher order floquet mode scattering apertures (Buckley, paragraph 0004).
	Buckley does not explicitly disclose all of a stripline feed layer, wherein the stripline feed layer comprises a horizontal polarization ground plane slot and a vertical polarization ground plane slot, and wherein a horizontal stripline feed is disposed below the horizontal polarization ground plane slot and a vertical stripline feed is disposed below the vertical polarization ground plane slot.
	Buckley II discloses a stripline feed layer (Fig. 1, at 106); wherein the stripline feed layer comprises a horizontal polarization ground plane slot (Fig. 3, at 126) and a vertical polarization ground plane slot (Fig. 3, at 124), and wherein a horizontal stripline feed (Fig. 3, at 108) is disposed below the horizontal polarization ground plane slot and a vertical stripline feed (Fig. 3, at 110) is disposed below the vertical polarization ground plane slot (see column 1, lines 50-64; see also column 4, line 42 – column 5, line 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiating element disclosed by Buckley in accordance with the teaching of Buckley II regarding stripline feed layers with ground plane slots in order to provide a better match in return loss over a given frequency band, and/or may provide a desired level of cross-coupling performance over a given frequency band. (Buckley II, column 1, lines 15-22).
 
               Buckley II at Fig. 3 reproduced below:       
    PNG
    media_image1.png
    950
    1022
    media_image1.png
    Greyscale


 	Regarding claim 2 Buckley further discloses the radiating element of claim 1, wherein the HOFS part layer comprises a first cluster of metallic striplines (e.g., Fig. 22, at 236), generally elongated along a first axis, configured to produce a first signal having a first polarization (paragraph 0060), a second cluster of metallic striplines (e.g., Fig. 22, at 237), generally elongated along a second axis substantially orthogonal to the first axis, configured to produce a second signal having a second polarization substantially orthogonal to the first polarization (paragraph 0049 “”configured to generate two orthogonally polarized fields), and the first cluster is segregated from the second cluster (Fig. 22, at 236, and 237).

 	Regarding claim 3 Buckley further discloses the radiating element of claim 2, wherein the first cluster is disposed in an equilateral triangular grid array (paragraph 0047 “equilateral triangular grid”).

 	Regarding claim 4 Buckley further discloses the radiating element of claim 1, wherein the radiating element operates in a frequency range comprising 10.7 to 14.5 GHz (paragraph 0050).

  	Regarding claim 6 Buckley further discloses the radiating element of claim 1, wherein the dielectric constant of the HOFS part layer is between 3.3 and 3.7 (paragraph 0049).

 	Regarding claim 8 Buckley further discloses the radiating element of claim 1, wherein there is no gap between the HOFS part layer and the radome layer (Fig. 19, at 218 and 219).

 	Regarding claim 9 Buckley further discloses the radiating element of claim 1, wherein the HOFS part layer comprises a FR-4 material (paragraph 0049).
 
 	Regarding claim 11 Buckley discloses an array comprising: a plurality of low-profile radiating elements (Fig. 19, at 212; paragraph 0049 “radiating elements 212”), each radiating element comprising a feed layer (Fig. 19, at 214; paragraph 0059 “may be excited by signals from the lower metallization layer 214”); a High Order Floquet (HOFS) part layer (Fig. 22, at 218); and a radome layer (Fig. 19, at 219) in direct contact with the HOFS part layer, wherein the HOFS part layer is disposed between the feed layer and the radome layer (Fig. 19, at 218 is between 214 and 219). 
 	Buckley arguably may not explicitly disclose in one embodiment wherein the radiating element operates with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360° (e.g., paragraph 0050).
 	Buckley suggests wherein the radiating element operates with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360° (e.g., paragraph 0050 renders obvious this limitation; see also Examiner’s Response to Arguments from the Final Office Action on 4/20/2022).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiating element disclosed by Buckley in accordance with the teaching of Buckley regarding the radiating element operates with a scan angle ϴ from 0° to 45° and a cp scan angle from 0° and 360°  in order to adapt the radiating elements for use in higher order floquet mode scattering apertures (Buckley, paragraph 0004).
 	Buckley does not explicitly disclose all of a stripline feed layer; wherein the stripline feed layer comprises a horizontal polarization ground plane slot and a vertical polarization ground plane slot, and wherein a horizontal stripline feed is disposed below the horizontal polarization ground plane slot and a vertical stripline feed is disposed below the vertical polarization ground plane slot.
	Buckley II discloses a stripline feed layer (Fig. 1, at 106); wherein the stripline feed layer comprises a horizontal polarization ground plane slot (Fig. 3, at 126) and a vertical polarization ground plane slot (Fig. 3, at 124), and wherein a horizontal stripline feed (Fig. 3, at 108) is disposed below the horizontal polarization ground plane slot and a vertical stripline feed (Fig. 3, at 110)is disposed below the vertical polarization ground plane slot (see column 1, lines 50-64; see also column 4, line 42 – column 5, line 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiating element disclosed by Buckley in accordance with the teaching of Buckley II regarding stripline feed layers with ground plane slots in order to provide a better match in return loss over a given frequency band, and/or may provide a desired level of cross-coupling performance over a given frequency band. (Buckley II, column 1, lines 15-22).

 	Regarding claim 13 Buckley further discloses the array of claim 11, wherein the low-profile radiating element operates in Ku and X frequency bands (paragraph 0050 “configured to operate in a frequency range of 10.7 to 14.5 GHz”).  

 	Regarding claim 14 Buckley further discloses the array of claim 11, wherein the low-profile radiating element operates in a frequency range comprising 10.7 to 14.5 GHz (paragraph 0050). 

 	Regarding claim 15 Buckley further discloses the array of claim 11, further comprising wherein the HOFS layer further comprises an upper metallization layer (Fig. 23, at “upper metallization layer”) including a plurality of metallic striplines organized with substantial bilateral symmetry along both a first axis and a second axis orthogonal to the first axis (Fig. 23, shows a substantial bilateral symmetry along both a first axis and a second axis orthogonal to the first axis).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Buckley II as applied to claim 1 above, and further in view of Buckley (US 8,259,032), hereinafter Buckley III.

	Regarding claim 7 Buckley as modified does not disclose the radiating element of claim 1, wherein the radome layer comprises a quartz layer and is integrated with the HOFS part layer. 
 	Buckley III discloses wherein the radome layer comprises a quartz layer and is integrated with the HOFS part layer (Fig. 7, at 702; column 4 lines 40-49 “made from high purity quartz crystals”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Buckley in accordance with the teaching of Buckley II regarding radomes comprising quartz used with an antenna in order to provide a structural, weatherproof protecting layer for shielding an array antenna or other communication equipment from the environment (Buckley III, column 7, lines 42-49).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Buckley II as applied to claim 1 above, and further in view of Buckley (US 9,825,372), hereinafter Buckley IV.

 	Regarding claim 10 Buckley as modified does not disclose the radiating element of claim 1, wherein the stripline feed layer, the HOFS part layer and the radome layer together form a PCB stack having a cross-section depth is less than or equal to 100 mils (2.54 millimeter).
	Buckley IV discloses wherein the stripline feed layer, the HOFS part layer and the radome layer together form a PCB stack having a cross-section depth is less than or equal to 100 mils (2.54 millimeter) (column 3, lines 59-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Buckley in accordance with the teaching of Buckley III regarding PCB stack depths used with an antenna in order to provide a low-profile radiating element (Buckley III, column 3, line 59).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Buckley II as applied to claim 11 above, and further in view of Buckley III.

 	Regarding claim 12 Buckley as modified does not disclose the array of claim 11, wherein the radome layer comprises a layer of quartz.
	Buckley III discloses wherein the radome layer comprises a layer of quartz (Fig. 7, at 702; column 4 lines 40-49 “made from high purity quartz crystals”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Buckley in accordance with the teaching of Buckley II regarding radomes comprising quartz used with an antenna in order to provide a structural, weatherproof protecting layer for shielding an array antenna or other communication equipment from the environment (Buckley III, column 7, lines 42-49).

Response to Arguments
Applicant’s arguments filed 6/20/2022 regarding the 35 U.S.C. 112(b)  to amended independent claim 11 and dependent claims 12-15 is moot.  
Applicant’s remaining arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845